Citation Nr: 9930298	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 24, 1994 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from February 1967 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Portland Regional Office 
(RO) which denied the appellant's claim for an effective date 
earlier than May 24, 1994 for service connection for PTSD.  

In a January 12, 1999 decision, the Board denied the appeal.  
The appellant filed a notice of appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  The parties to the 
litigation, the appellant and VA, in April 1999 filed with 
the Court a Joint Motion for Remand (Joint Motion) moving 
that the Board's January 12, 1999 decision be vacated and 
remanded for further agency consideration.  The Court granted 
that motion and issued an [redacted] Order (No. [redacted]) 
vacating the January 1999 Board decision and remanding it to 
the Board for further consideration.   


FINDINGS OF FACT

1.  On May 24, 1985, the appellant filed a formal application 
seeking service connection for PTSD, listing his address as a 
post office box at Deer Island, St. Helens, Oregon.  

2.  On an August 1985 VA examination form, the appellant 
listed his address as on S.E. Mill in Portland, Oregon.  

3.  A December 24, 1985 letter from the RO to the appellant 
(using the post office box address at Deer Island), intended 
to inform him that his claim of service connection for PTSD 
was denied, was not sent to his latest address of record; 
thus the December 13, 1985 rating decision was not final and 
remained pending.  



CONCLUSION OF LAW

The criteria for an effective date of May 24, 1985 for a 
grant of service connection for PTSD are met.  38 U.S.C.A. 
§§ 5104(a), 5107, 5110(a), (i) (West 1991); 38 C.F.R. 
§§ 3.1(q), 3.104(a), 3.160, 3.400(b)(2), 20.1103, 20.1104 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to an effective date earlier than 
May 24, 1994 for service connection of PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); i.e., it is not 
inherently implausible.  See generally Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
VA has satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

I.  Factual Background

On May 24, 1985, the appellant filed a formal application 
seeking service connection for PTSD.  He listed as his 
address a post office box at Deer Island, St. Helens, Oregon.  

In July 1985, the RO wrote a letter to the appellant at the 
address listed on the application, informing him of various 
actions being taken with respect to his claim and asking him 
to respond with any relevant evidence he might have.  

A private psychologist provided July 1985 statements, in 
which he discussed the appellant's alleged stressors and the 
diagnosis of PTSD.  The address listed by the psychologist 
was on S.E. 83rd in Portland, Oregon.  

The appellant was afforded an August 1985 VA examination.  On 
the examination form, he listed his address as on S.E. Mill 
in Portland, Oregon.  

In October 1985, the RO sent a letter to the appellant at the 
S.E. 83rd, Portland, Oregon address (the address given by the 
private psychologist), asking him to provide information 
concerning his claimed stressors.  

The RO denied the claim of service connection for PTSD in 
December 1985.  A December 24, 1985 letter from the RO, 
addressed to the appellant at the post office box at Deer 
Island, informed him that his claim of service connection for 
PTSD was denied.  

In a June 1997 hearing, the appellant testified that he did 
not receive the requests from VA in 1985 seeking information 
on his alleged stressors because the letters were sent to an 
address other than his own; specifically, he pointed to the 
October 1985 letter sent to the address of a private health-
care provider rather than his own address.  He also stated 
that he did not receive a letter from the RO notifying him of 
the denial of service connection in December 1985; he claimed 
that he had not lived at the Deer Island address, his 
parent's address, since about 1980 due to family 
difficulties.  He reported that during 1985 he never stayed 
in one place long and often lived in his automobile or with 
friends.  

II.  Analysis

Before the Board in January 1999, the appellant contended 
that he was entitled to an effective date earlier than May 
24, 1994 for the grant of service connection for PTSD because 
the denial of his claim in December 1985 involved clear and 
unmistakable error.  He asserted that VA letters to him in 
1985, requesting information regarding his alleged stressors 
and notifying him of the December 1985 denial of his claim, 
were mailed to erroneous addresses at which he did not live 
during 1985.  

Now before the Board, the appellant argues essentially that 
the December 1985 rating decision never became final.  He 
advances two theories in support of this argument.  First, he 
maintains that the December 1985 rating decision denying 
service connection for PTSD was not final as the RO failed to 
properly execute its duty to assist.  Citing to Hayre v. 
West, No. 98-7046 (Fed. Cir. 1999), he asserts that the 
rating decision was never final due to RO failure to send the 
October 1985 request for information concerning his claimed 
stressors to a valid address.  Second, it is contended that 
the letter notifying him of the December 1985 rating decision 
was not sent to his last known address, thereby denying him 
notice of the adverse decision.  He argues that the December 
1985 rating decision was not final and the subsequent grant 
of service connection in a September 1995 rating decision was 
based on the claim submitted on May 24, 1985.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a), (i); 38 C.F.R. § 3.400, 
(h)(2), (q), (r).  See Link v. West, 12 Vet. App. 39, 46-47 
(1998) (effective date of a reopened claim is fixed in 
accordance with the facts but is not earlier than the date of 
receipt of the claim).  "Date of receipt" means "the date 
on which a claim, information or evidence was received in 
[VA]".  38 C.F.R. § 3.1(r).  See 38 C.F.R. § 3.108, 3.153, 
3.201.  See also Wells v. Derwinski, 3 Vet. App. 307 (1992).  
However, if a decision was never final, the effective date of 
an evaluation and award of compensation based on an original 
claim is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

As to the appellant's first contention, that the December 
1985 rating decision was never final because the RO failed to 
properly execute the duty to assist prior to the December 
1985 rating decision, his reliance on Hayre is misplaced.  In 
Hayre, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the failure of VA to follow 
through on a request for service medical records in the 
control of the Government did not fulfill the duty to assist.  
Moreover, the Federal Circuit held the breach of the duty to 
assist, in which VA failed to obtain pertinent service 
medical records specifically requested by the claimant and 
failed to notify the claimant of this deficiency, is a 
procedural error that "vitiates" the finality of an RO 
decision.  Id., slip op. at 12-15.  The appellant here seeks 
to equate the facts in this case, where the RO sent the 
October 1985 developmental letter to the appellant at an 
improper address, to the facts in Hayre, which involved RO 
failure to follow through on its request for service medical 
records in the control of the Government.  A question arises 
as to whether the facts here are so egregious, from a policy 
standpoint, to be equated with the facts in Hayre so as to 
vitiate the finality of a rating decision.  Regardless of the 
outcome on that question, the facts of this case are 
distinguishable from those in Hayre (failure to properly 
address a development letter versus failure to appropriately 
secure records within the control of the Government), thereby 
rendering that holding inapplicable to this case.  

As to the second contention, that the appellant did not 
receive notice of the December 1985 rating decision as the 
notice letter was sent to an invalid address, the argument is 
more persuasive.  For a VA rating decision to become final, 
written notification to the claimant is required.  See 
38 U.S.C.A. § 5104(a); 38 C.F.R. § 3.104(a); Best v. Brown, 
10 Vet. App. 322, 325 (1997).  A rating decision by the RO 
becomes final on the expiration of a one-year period after 
the date of notice of that determination.  38 C.F.R. 
§§ 3.160(d), 20.1103, 20.1104.  "Notice" means written 
notice sent to a claimant at his or her latest address of 
record.  38 C.F.R. § 3.1(q).  The burden is on VA to 
demonstrate that notice of a rating decision was sent to the 
claimant's last known address of record.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521-22 (1996); Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993) (in the context of VA examination 
notices).   

As the Board discussed in January 1999, in the context of the 
appellant's arguments concerning clear and unmistakable error 
in the December 1985 rating decision, it appears that the 
December 24, 1985 letter (intended to notify him of the 
December 1985 rating decision) was not sent to his last known 
address.  The key question is whether the record supports the 
conclusion that the appellant received proper notice of the 
December 1985 rating decision.  On the facts shown, the Board 
cannot so conclude.  The RO sent the December 24, 1985 notice 
letter to the appellant at the Deer Island address provided 
by the appellant on his initial application form.  Several 
months later, on the August 1985 VA examination form, the 
appellant provided another address on S.E. Mill in Portland.  
Thus, at the time of the rating decision, the claims file 
showed two different addresses for the appellant, one at Deer 
Island in St. Helens and another, more recent address on S.E. 
Mill in Portland.  Notice of the rating decision had to be 
sent to his last known address to be valid.  Since the S.E. 
Mill address was received into the claims file on the August 
1985 VA examination form, and the Deer Island address was 
received into the record earlier with the May 1985 initial 
application form, the December 24, 1985 notice letter should 
have been sent to the S.E. Mill address as it was the last 
known address.  Thus, the record does not support a 
conclusion that the appellant was properly notified of the 
December 1985 denial of service connection for PTSD.  

That does not mean, however, that VA was entirely 
blameworthy, nor does it exonerate the appellant from any 
responsibility for the lack of notice.  He alleged in his 
1997 hearing testimony that he did not live at the Deer 
Island address in 1985, and had not since 1980; however, that 
is the address he provided in his application.  Moreover, 
both the July 1985 development letter and the December 24, 
1985 notice letter were addressed to him at that address; 
neither was returned to the RO as undeliverable or otherwise 
indicate that the appellant did not reside at that address.  
Moreover, although he listed the S.E. Mill address on the 
August 1985 examination form, he did not separately inform 
the RO, a different office within VA from the medical 
facility conducting the examination, of the change in 
address.  It is difficult to conclude, therefore, that 
issuance of the notice letter to the Deer Island address was 
without basis.  

The appellant testified that he did not reside in one 
location for very long in 1985 and sometimes lived in his 
motor vehicle or was otherwise homeless.  He appears to 
highlight these facts as mitigation against his failure to 
keep VA informed of his whereabouts.  VA regulations, 
however, provide for several means for the delivery of 
benefits in the absence of a current address.  See e.g., 
38 C.F.R. § 1.710(a) (providing for delivery of benefits to 
an address specified by a claimant); 38 C.F.R. § 1.710(d) 
(providing for disbursement of benefit payments through RO 
agent cashier).  Thus, even if the appellant changed 
addresses multiple times in 1985, or did not have an address 
for part of that year, he still could have kept VA informed 
of his situation and VA had procedures in place to 
accommodate his situation.  

In the normal course of events it is the burden of the 
appellant to keep VA apprised of his whereabouts.  It is only 
where a file discloses other possible and plausible addresses 
that an attempt should be made to locate him at the alternate 
known address.  Hyson, 5 Vet. App. at 265.  In this case, the 
August 1985 examination report contained the most up-to-date 
information on the appellant's whereabouts.  The December 24, 
1985 notice letter should have been sent to the appellant at 
that address.  Although the record does not indicate whether 
the appellant remained at the S.E. Mill address in December 
1985, that fact is irrelevant.  It is only relevant that the 
RO had knowledge of that address and did not utilize that 
knowledge.  

Because the record does not show that the appellant properly 
received notice of the December 1985 rating decision, that 
decision never became final.  The grant of service connection 
in the September 1995 rating decision was, therefore, based 
on the claim for service connection initially filed on May 
24, 1985.  The evidence of record supports the conclusion of 
law that the effective date of the grant of service 
connection should be May 24, 1985.  

The RO has not had an opportunity to address the severity of 
the disability from May 24, 1985 to May 23, 1994 and assign 
an appropriate disability evaluation.  That matter is 
referred to the RO for adjudication.  Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995) (referral of a claim is 
appropriate where it has not been addressed by the RO).  



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of May 24, 1985 for a grant 
of service connection for post-traumatic stress disorder is 
granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

